Citation Nr: 0611424	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for nephropathy, claimed as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).   

Procedural History

The veteran served on active duty from September 1969 until 
April 1972.  Service in Vietnam is indicated by the evidence 
of record.  

In an August 2002 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for type 
2 diabetes mellitus.   In October 2002, the RO denied the 
veteran's claim of entitlement to service connection for 
nephropathy as secondary to service-connected diabetes 
mellitus.  The veteran disagreed with the October 2002 rating 
decision and the appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
July 2003.

The claim was previously before the Board in April 2005, at 
that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for additional development.  That development was completed 
to the extent practicable.  In a December 2005 Supplemental 
Statement of the Case (SSOC) the AOJ continued to deny the 
veteran's claim.  The veteran's VA claims folder has been 
returned to the Board for further appellate action.    


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record is 
against a finding that the veteran has a current disability 
which manifests as diabetic nephropathy.  

2.  The competent and probative medical evidence of record 
does not include evidence which indicates a nexus between the 
veteran's service-connected diabetes mellitus and a current 
kidney disability.  

CONCLUSION OF LAW

Diabetic nephropathy was not incurred or aggravated by the 
veteran's service-connected diabetes.  38 C.F.R. § 3.310 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
nephropathy, claimed as secondary to service-connected 
diabetes.   

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board provided a lengthy and detailed explanation of the 
application of the VCAA to this case in its April 11, 2005 
decision/remand, pages 3-8.  For the sake of brevity, that 
discussion will not be repeated.  It is clear that through 
the communication to him referenced therein, as well as the 
Board's April 2005 decision with respect to the companion 
issue, entitlement to service connection for hypertension on 
a secondary basis, that the veteran has been amply informed 
of what is required of him and of VA in connection with the 
issue currently before the Board.   

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

There has been one major development since April 2005.  In 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim of entitlement to secondary service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  

The veteran's claim was denied based on a lack evidence as to 
elements (2) and (3), current existence of a disability and 
relationship of disability to the veteran's service-connected 
disability.  He has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.  

Moreover, because the Board concludes below that the claims 
are denied, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  
   
Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  The veteran was provided with a VA 
Compensation and Pension examination in October 2002, which 
failed to identify diabetic nephropathy.  

The Board's April 2005 remand directed the AOJ to schedule 
the veteran for an additional VA medical examination to 
ascertain the nature and severity of any current nephropathy 
and also to obtain an etiology opinion about the 
relationship, if any, between any nephropathy and the 
veteran's service-connected diabetes.  

On April 21, 2005, the AOJ sent the veteran a letter which 
advised him that such an examination would be scheduled and 
that his failure to report could cause his claim to be 
denied.  The examination was scheduled for May 17, 2005, and 
the veteran failed to report and also did not contact VA to 
request that the examination be rescheduled.  On July 28, 
2005, the AOJ sent the veteran an additional letter offering 
him the opportunity to reschedule the missed examination.  To 
date, the veteran has not responded to that letter.  

The Board is cognizant of its responsibility to ensure that 
remand instructions are carried out.  See Stegall v. West, 11 
Vet. App. 268 (1998) [RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required].   Here, the Board finds that the AOJ has complied 
with the remand instruction to the extent practicable, given 
the failure on the part of the veteran to appear for the 
scheduled examination or respond to either the April 2005 or 
the July 2005 letters.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA. See 38 U.S.C.A. § 5107(a) (West 2002); 
see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concludes in light of the veteran's disinclination to fully 
cooperate with the process, that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that any further attempts to assist the 
veteran in developing his claims would result in needless 
delay and are thus unwarranted.

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  The veteran has not requested a 
hearing.  

Relevant law and regulations

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

In order for service connection to be granted on a secondary 
basis, three elements must be present: evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service- connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002). When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks entitlement to nephropathy, which he claims 
is secondary to his service-connected diabetes.  

As discussed above, the following analysis applies.  In order 
for service connection to be granted on a secondary basis, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, supra.

Clearly, element (2), evidence of a service-connected 
disability, has been satisfied.  In an August 2002 rating 
decision service connection for diabetes was granted.  

The questions remaining before the Board are whether or not 
the veteran suffers from diabetic nephropathy (element 1) and 
whether or not competent medical evidence establishes a link 
between any such diagnosed condition and the veteran's 
service-connected diabetes (element 3).  

Concerning element (1), current disability, there is of 
record the following relevant evidence in favor of the claim: 
private treatment records from Dr. B.B. in June -August 2001 
which included a diagnosis of diabetic nephropathy.

Evidence against the claim is as follows: a February 2002 
private treatment note and laboratory summary which indicated 
the absence of kidney disease; an October 2002 VA examination 
which did not find evidence of diabetic nephropathy or other 
kidney disease; and a January 2003 private laboratory report 
documenting normal kidney function.  

Additionally, the Board notes in passing that the January 
2004 letter submitted by R.C., D.O. discusses his treatment 
of the veteran's diabetes.  However, R.C. did not indicate 
that his treatment of the veteran included any treatment of 
diabetic nephropathy or other kidney condition.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran. See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In June 2001, Dr. B.B. diagnosed diabetic nephropathy and 
medication was prescribed.  However, by August 2001, Dr. B.B. 
notes a significant improvement in the state of the veteran's 
kidneys.  At the time of his November 2001 visit with the 
veteran, Dr. B.B. no longer included diabetic nephropathy 
among the veteran's listed conditions. 

Significantly, all subsequent medical evidence is pertinently 
negative.  Repeated laboratory findings indicate an absence 
of kidney disease.  

The Board places greater weight on the more current records 
from both VA and the private providers which document an 
absence of kidney disease, than on the more remote records of 
Dr. B.B.  Crucially, even Dr. B.B.'s later records indicate 
that the veteran's kidney condition had resolved with 
treatment.  This finding is consistent with more the more 
recent medical evidence, which shows the absence of kidney 
disease based on testing in February 2002, July 2002, on two 
dates in October 2002 and in January 2003.  

The veteran's own lay contention that he suffers from 
nephropathy does not constitute competent medical evidence of 
the existence of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). [a 
lay person without medical training is not competent to 
comment on medical matters]

The Board notes that in April 2005 it gave the veteran the 
benefit of the doubt.  Even though the medical evidence as to 
the potential existence of a kidney disease was unclear at 
best, the Board directed the AOJ to schedule an additional VA 
examination so that the current condition of the veteran's 
kidneys could be ascertained and that a nexus opinion might 
be obtained.   In return, as discussed above, the veteran 
failed to report for that examination.  Thus, any potential 
evidence in the veteran's favor is not available to the Board 
due to the veteran's lack of cooperation.  The Board 
additionally observes that the veteran has not submitted any 
competent medial evidence which demonstrates or even suggest 
that nephropathy currently exists.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is a claimant's responsibility to support a 
claim form VA benefits.]

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability. 
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  The state of the evidence of record as 
described above is against a finding that diabetic 
nephropathy currently exists.  Because element (1), current 
disability, is not met, the claim fails on that basis.  

For the sake of completeness, the Board will also address the 
remaining element,  medical nexus.  In the absence of a 
current disability, a medical nexus between such disability 
and the veteran's service-connected diabetes mellitus is an 
impossibility.

Of record is an article from Medscape by Dr. W.H. which was 
submitted by the veteran's representative.  The article 
discusses the role of hypertension in the development of 
kidney disease.  Essentially, the article concludes that 
kidney symptoms experienced by diabetics are exacerbated by 
and related to hypertension, not by the impacts of diabetes 
itself.  However, in its April 2005 decision, the Board 
determined that the veteran's hypertension was not related to 
service-connected diabetes [the Board observed that the 
medical evidence demonstrated that the veteran's hypertension 
was diagnosed six years before his diabetes].  Accordingly, 
the article is irrelevant in light of the medical history 
here presented.  

To the extent that the veteran himself contends that he 
suffers from nephropathy and that this condition is related 
to service-connected diabetes, it is now well-settled that 
hat a layperson without medical training, such as the 
veteran, is not competent to render medical opinions on 
matters such as diagnosis and etiology of a claimed 
disability. See Espiritu, supra.

Therefore, element (3) is also not met and the claim fails on 
that basis as well.  

In summary, for the reasons and bases set out above the 
criteria for the establishment of secondary service 
connection have not been met.  The benefit sought on appeal 
is therefore denied.  


ORDER

Entitlement to service connection of nephropathy claimed as 
secondary to service-connected diabetes mellitus is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


